
	
		II
		Calendar No. 640
		109th CONGRESS
		2d Session
		S. 860
		[Report No. 109–348]
		IN THE SENATE OF THE UNITED STATES
		
			April 20, 2005
			Mr. Alexander (for
			 himself, Mr. Kennedy,
			 Mr. Dodd, and Ms. Landrieu) introduced the following bill; which
			 was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		
			September 26, 2006
			Reported by Mr. Enzi,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the National Assessment of
		  Educational Progress Authorization Act to require State academic assessments of
		  student achievement in United States history and civics, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American History Achievement
			 Act.
		2.FindingsCongress finds that—
			(1)the 2001 National Assessment of Educational
			 Progress assessment in United States history had the largest percentage of
			 students scoring below basic of any subject that was tested, including
			 mathematics, science, and reading;
			(2)in the 2001 National Assessment of
			 Educational Progress assessment in United States history—
				(A)33 percent of students in grade 4 scored
			 below basic, 36 percent of students in grade 8 scored below basic, and 57
			 percent of students in grade 12 scored below basic;
				(B)92 percent of students in grade 12 could
			 not explain the most important cause of the Great Depression after reading a
			 paragraph delineating 4 significant reasons;
				(C)91 percent of students in grade 8 could not
			 list two issues that were important in causing the Civil War and
			 list the Northern and Southern positions on each of these
			 issues;
				(D)95 percent of students in grade 4 could not
			 list two reasons why the people we call pioneers moved
			 west across the United States;
				(E)73 percent of students in grade 4 could not
			 identify the Constitution from among 4 choices as the document that
			 contains the basic rules used to run the United States
			 government;
				(F)75 percent of students in grade 4 could not
			 identify the three parts of the federal (national) government of the
			 United States out of 4 possible choices;
				(G)94 percent of students in grade 8 could not
			 give two reasons why it can be useful for a country to have a
			 constitution; and
				(H)91 percent of students in grade 12 were
			 unable to explain two ways that democratic society benefits from
			 citizens actively participating in the political process;
				(3)America’s past encompasses great leaders
			 and great ideas that contribute to our shared heritage and to the principles of
			 freedom, equality, justice, and opportunity for all;
			(4)an appreciation for the defining events in
			 our Nation’s history can be a catalyst for civic involvement; and
			(5)the strength of American democracy and our
			 standing in the world depend on ensuring that our children have a strong
			 understanding of our Nation’s past.
			3.Amendment to the
			 National Assessment of Educational Progress Authorization ActSection 303(b) of the National Assessment of
			 Educational Progress Authorization Act (20 U.S.C. 9622(b)) is amended—
			(1)in paragraph (2)(D), by inserting
			 (with a priority in conducting assessments in history not less
			 frequently than once every 4 years) after subject
			 matter; and
			(2)in paragraph (3)(A)—
				(A)in clause (iii)—
					(i)by inserting except as provided in
			 clause (iv), before may conduct; and
					(ii)by striking and after the
			 semicolon;
					(B)by redesignating clause (iv) as clause (v);
			 and
				(C)by inserting after clause (iii) the
			 following:
					
						(iv)shall conduct trial State academic
				assessments of student achievement in United States history in grades 8 and 12
				in not less than 10 States representing geographically diverse regions of the
				United States and in civics in grades 8 and 12 in not less than 10 States
				representing geographically diverse regions of the United States (with a
				priority given to conducting assessments in United States history);
				and
						.
				4.National Assessment
			 Governing BoardSection
			 302(e)(1) of the National Assessment of Educational Progress Authorization Act
			 (20 U.S.C. 9621(e)(1)) is amended—
			(1)in subparagraph (I), by striking
			 and after the semicolon;
			(2)by redesignating subparagraph (J) as
			 subparagraph (K);
			(3)in the flush matter at the end, by striking
			 subparagraph (J) and inserting subparagraph (K);
			 and
			(4)by inserting after subparagraph (I) the
			 following:
				
					(J)in consultation with the Commissioner for
				Education Statistics, identify and select the States that will participate in
				the trial State academic assessments described in section 303(b)(3)(A)(iv);
				and
					.
			5.Authorization of
			 appropriationsSection 305 of
			 the National Assessment of Educational Progress Authorization Act (20 U.S.C.
			 9624) is amended—
			(1)by redesignating subsection (b) as
			 subsection (c); and
			(2)by inserting after subsection (a) the
			 following:
				
					(b)History and
				civics assessmentsThere are
				authorized to be appropriated—
						(1)$7,000,000 for each of fiscal years 2006
				and 2007 to carry out sections 303(b)(3)(A)(iv) and 302(e)(1), of which not
				more than $500,000 for each fiscal year shall be available to carry out section
				302(e)(1); and
						(2)such sums as may be necessary to carry out
				such sections for each succeeding fiscal
				year.
						.
			6.Conforming
			 amendmentSection 113(a)(1) of
			 the Education Sciences Reform Act of 2002 (20 U.S.C. 9513(a)(1)) is amended by
			 striking section 302(e)(1)(J) and inserting section
			 302(e)(1)(K).
		
	
		1.Short titleThis Act may be cited as the
			 American History Achievement
			 Act.
		2.FindingsCongress finds that—
			(1)the 2001 National Assessment of Educational
			 Progress assessment in United States history had the largest percentage of
			 students scoring below basic of any subject that was tested, including
			 mathematics, science, and reading;
			(2)in the 2001 National Assessment of
			 Educational Progress assessment in United States history—
				(A)33 percent of students in grade 4 scored
			 below basic, 36 percent of students in grade 8 scored below basic, and 57
			 percent of students in grade 12 scored below basic;
				(B)92 percent of students in grade 12 could
			 not explain the most important cause of the Great Depression after reading a
			 paragraph delineating 4 significant reasons;
				(C)91 percent of students in grade 8 could not
			 list two issues that were important in causing the Civil War and
			 list the Northern and Southern positions on each of these
			 issues;
				(D)95 percent of students in grade 4 could not
			 list two reasons why the people we call pioneers moved
			 west across the United States;
				(E)73 percent of students in grade 4 could not
			 identify the Constitution from among 4 choices as the document that
			 contains the basic rules used to run the United States
			 government;
				(F)75 percent of students in grade 4 could not
			 identify the three parts of the federal (national) government of the
			 United States out of 4 possible choices;
				(G)94 percent of students in grade 8 could not
			 give two reasons why it can be useful for a country to have a
			 constitution; and
				(H)91 percent of students in grade 12 were
			 unable to explain two ways that democratic society benefits from
			 citizens actively participating in the political process;
				(3)America’s past encompasses great leaders
			 and great ideas that contribute to our shared heritage and to the principles of
			 freedom, equality, justice, and opportunity for all;
			(4)an appreciation for the defining events in
			 our Nation’s history can be a catalyst for civic involvement; and
			(5)the strength of American democracy and our
			 standing in the world depend on ensuring that our children have a strong
			 understanding of our Nation’s past.
			3.Amendment to the
			 National Assessment of Educational Progress Authorization ActSection 303(b) of the National Assessment of
			 Educational Progress Authorization Act (20 U.S.C. 9622(b)) is amended—
			(1)in paragraph (2)(D), by inserting
			 (with a priority in conducting assessments in United States history not
			 less frequently than once every 4 years) after subject
			 matter; and
			(2)in paragraph (3)(A)—
				(A)in clause (iii)—
					(i)by inserting except as provided in
			 clause (iv), before may conduct; and
					(ii)by striking and after the
			 semicolon;
					(B)by redesignating clause (iv) as clause (v);
			 and
				(C)by inserting after clause (iii) the
			 following:
					
						(iv)shall conduct (in connection with
				assessments in United States history and civics scheduled pursuant to paragraph
				(2)(D)) trial State academic assessments of student achievement in United
				States history in grades 8 and 12 in not less than 10 States representing
				geographically diverse regions of the United States and in civics in grades 8
				and 12 in not less than 10 States representing geographically diverse regions
				of the United States (with a priority given to conducting assessments in United
				States history);
				and
						.
				4.National Assessment
			 Governing BoardSection
			 302(e)(1) of the National Assessment of Educational Progress Authorization Act
			 (20 U.S.C. 9621(e)(1)) is amended—
			(1)in subparagraph (I), by striking
			 and after the semicolon;
			(2)by redesignating subparagraph (J) as
			 subparagraph (K);
			(3)in the flush matter at the end, by striking
			 subparagraph (J) and inserting subparagraph (K);
			 and
			(4)by inserting after subparagraph (I) the
			 following:
				
					(J)in consultation with the Commissioner for
				Education Statistics, identify and select the States that will participate in
				the trial State academic assessments described in section 303(b)(3)(A)(iv);
				and
					.
			5.Authorization of
			 appropriationsSection 305 of
			 the National Assessment of Educational Progress Authorization Act (20 U.S.C.
			 9624) is amended—
			(1)by redesignating subsection (b) as
			 subsection (c); and
			(2)by inserting after subsection (a) the
			 following:
				
					(b)United
				States history and civics assessments
						(1)In
				generalIn addition to
				amounts otherwise appropriated under subsection (a)(1)(2), there are authorized
				to be appropriated to carry out sections 303(b)(3)(A)(iv) and 302(e)(1)—
							(A)$8,500,000 for the fiscal
				year preceding the conduct of the first trial assessment described in section
				303(b)(3)(A)(iv);
							(B)$8,500,000 for the fiscal year during which
				the first trial assessment described in section 303(b)(3)(A)(iv) is conducted;
				and
							(C)such sums as may be necessary for each
				fiscal year succeeding the fiscal year described in subparagraph (B).
							(2)Amounts for the
				national assessment governing boardFrom the amounts made available under
				subparagraphs (A) and (B) of paragraph (1), not more than $500,000 shall be
				available for each fiscal year to carry out section
				302(e)(1).
						.
			6.Conforming
			 amendmentSection 113(a)(1) of
			 the Education Sciences Reform Act of 2002 (20 U.S.C. 9513(a)(1)) is amended by
			 striking section 302(e)(1)(J) and inserting section
			 302(e)(1)(K).
		
	
		September 26, 2006
		Reported with an amendment
	
